Citation Nr: 1525529	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  12-07 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cervical spine disability. 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from June 2004 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in May 2014 for further development.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, her current cervical spine disc disease, degenerative changes, and arthritis are related to service.  


CONCLUSION OF LAW

The criteria for service connection for cervical spine disc disease, degenerative changes, and arthritis are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  As the claim has been granted, no further notification or assistance is necessary, and deciding the appeal is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet.App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Arthritis is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

In this case, the Veteran is a former service medic who claims service connection for cervical spine disability as related to wearing an IBASS or protective vest while stationed in Kuwait.  She stated during her July 2014 VA examination that it caused neck pain to start and that it gradually spread.  In her March 2012 VA Form 9, she stated that as a medic, she practiced self care with over the counter drugs.

On January 2006 post-deployment health assessment, the Veteran indicated that her health stayed about the same or got better during deployment, and she denied having or having had back pain, muscle aches, and numbness or tingling in her hands now or during deployment.  Her service discharge examination report and report of medical history from that time have not been able to be obtained.   

On VA evaluation in August 2008, which was very shortly after May 2008 service discharge, the Veteran was scheduled to initiate care.  She noted a past medical history of upper back pain and she complained of neck and upper back pain with a burning quality, intermittently.  

A June 2010 private MRI notes small central disc protrusions at the C4-C5 and C5-C6 levels with minimal indentation of the ventral spinal cord at the C5-C6 level, as well as mild multilevel cervical spondylosis.  

On VA examination in July 2014, the examiner reviewed the Veteran's treatment records including August and October 2008 VA medical records and the June 2010 private radiology report and noted that there was evidence that the Veteran's complaints of cervical spine problems started in 2008 within 1 year following separation from service.  The examiner opined, after review of the record, that the claimed cervical spine degenerative changes and arthritis was at least as likely as not incurred in service.  

Based on the record, the Board finds that service connection is warranted for the Veteran's current cervical spine disc disease, degenerative changes, and arthritis as having been incurred in service.  The examiner in July 2014 opined that cervical spine degenerative changes and arthritis were incurred in service based on a review of the record, which showed, in part, complaints of neck pain with a burning quality intermittently in August 2008, and an MRI in June 2010 revealed central disc protrusions at C4-C5 and C5-6 levels with minimal indentation of the ventral spinal cord at the C5-C6 level, as well as multilevel cervical spondylosis.  

The Veteran's report of medical history and service discharge examination report are absent, and complaints of neck and upper back pain with a burning quality intermittently are documented in an August 2008 VA medical record, very shortly after service.  Reasonable doubt as to relationship to service is resolved in the Veteran's favor.  









ORDER

Service connection for cervical spine disc disease, degenerative changes, and arthritis is granted.   



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


